EXHIBIT 10(b)

 

Execution Copy

 

CHANGE IN CONTROL SEVERANCE AGREEMENT

 

WHEREAS, First Security Federal Savings Bank (the “Association”), a wholly-owned
subsidiary of First SecurityFed Financial, Inc. (the “Holding Company”), and
Harry I. Kucewicz (the “Employee”) have previously entered into a Change in
Control Severance Agreement dated March 1, 2000 (the “Prior Agreement”); and

 

WHEREAS, the Board of Directors of the Association (the “Board of Directors”)
now believes it is in the best interests of the Association to amend and restate
the Prior Agreement in order to provide Employee with benefits comparable to
those offered to executives of a similar level at other publicly held savings
and loan holding companies to assure continuity of management of the Association
and to reinforce and encourage the continued attention and dedication of the
Employee to the Employee’s assigned duties without distraction in the face of
potentially disruptive circumstances arising from the possibility of a change in
control of the Holding Company or the Association, although no such change is
now contemplated; and

 

WHEREAS, the Board of Directors has approved and authorized the execution of
this Agreement with the Employee to take effect on the Effective Date as stated
in Section 2 hereof;

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein, it is AGREED as follows:

 

1.                                       Definitions.

 

(a)                                  The term “Change in Control” means (1) an
event of a nature that (i) results in a change in control of the Association or
the Holding Company within the meaning of the Home Owners’ Loan Act of 1933 and
12 C.F.R. Part 574 as in effect on the Effective Date hereof; or (ii) would be
required to be reported in response to Item 1 of the current report on Form 8-K
as in effect on the Effective Date hereof, pursuant to Section 13 or 15(d) of
the Securities Exchange Act of 1934 (the “Exchange Act”); (2) any person (as the
term is used in Section 13(d) and 14(d) of the Exchange Act) is or becomes the
beneficial owner (as defined in Rule l3d-3 under the Exchange Act), directly or
indirectly of securities of the Association or the Holding Company representing
20% or more of the Association’s or the Holding Company’s outstanding
securities; (3) individuals who are members of the board of directors of the
Association or the Holding Company on the Effective Date hereof (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the date hereof whose election
was approved by a vote of at least three-quarters of the directors comprising
the Incumbent Board, or whose nomination for election by the Holding Company’s
stockholders was approved by the nominating committee serving under an Incumbent
Board, shall be considered a member of the Incumbent Board; or (4) a
reorganization, merger, consolidation, sale of all or

 

--------------------------------------------------------------------------------


 

substantially all of the assets of the Association or the Holding Company or a
similar transaction in which the Association or the Holding Company is not the
resulting entity.  The term “Change in Control” shall not include an acquisition
of securities by an employee benefit plan of the Association or the Holding
Company or the acquisition of securities of the Association by the Holding
Company.

 

(b)                                 The term “Date of Termination” means the
earlier of (1) the date upon which the Association gives notice to the Employee
of the termination of the Employee’s employment with the Association or (2) the
date upon which the Employee ceases to serve as an employee of the Association.

 

(c)                                  The term “Effective Date” means January 1,
2003.

 

(d)                                 The term “Involuntary Termination” means
termination of the employment of Employee without the Employee’s express written
consent, and shall, subject to the last sentence in this paragraph, include a
material diminution of or interference with the Employee’s duties,
responsibilities and benefits as Treasurer and Chief Financial Officer of the
Association, including (without limitation) any of the following actions unless
consented to in writing by the Employee:  (1) a change in the principal
workplace of the Employee to a location outside of a 30 mile radius from the
Association’s headquarters office as of the Effective Date hereof; (2) a
material demotion of the Employee; (3) a material reduction in the number or
seniority of other Association personnel reporting to the Employee or a material
reduction in the frequency with which, or in the nature of the matters with
respect to which, such personnel are to report to the Employee, other than as
part of a Association- or Holding Company-wide reduction in staff; (4) a
material adverse change in the Employee’s salary, bonus opportunity,
perquisites, benefits, contingent benefits or vacation, other than as part of an
overall program applied uniformly and with equitable effect to all members of
the senior management of the Association or the Holding Company; and (5) a
material permanent increase in the required hours of work or the workload of the
Employee.  The term “Involuntary Termination” does not include Termination for
Cause or termination of employment due to retirement, death, disability or
suspension or temporary or permanent prohibition from participation in the
conduct of the Association’s affairs under Section 8 of the Federal Deposit
Insurance Act (“FDIA”) and shall not include a material diminution of or
interference with the Employee’s duties, responsibilities and benefits unless
the employee or the Association submits written notice of involuntary
termination within 120 days thereof.

 

(e)                                  The terms “Termination for Cause” and
“Terminated For Cause” mean termination of the employment of the Employee
because of the Employee’s personal dishonesty, incompetence, willful misconduct,
breach of a fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule, or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order, or
material breach of any provision of this Agreement.

 

2

--------------------------------------------------------------------------------


 

2.                                       Term.  The term of this Agreement shall
be a period of two years commencing on the Effective Date, subject to earlier
termination as provided herein. Beginning on the first anniversary of the
Effective Date, and on each anniversary thereafter until the first anniversary
of the Effective Date after the Employee reaches age 65, the term of this
Agreement shall be extended for a period of one year in addition to the
then-remaining term, provided that, prior to such anniversary, the Board of
Directors of the Association explicitly reviews and approves the extension. The
Association shall submit this Agreement to the Board of Directors for review and
approval of the extension on an annual basis and promptly notify the Employee of
the Board’s decision regarding such review and approval.  Reference herein to
the term of this Agreement shall refer to both such initial term and such
extended terms.

 

3.                                       Severance Benefits; Regulatory
Provisions.

 

(a)                                  Involuntary Termination in Connection With
a Change in Control.  In the event of Involuntary Termination in connection
with, or within 24 months after a Change in Control, which occurs during the
term of this Agreement, subject to Section 4 of this Agreement, the Employee
shall be entitled to the following:

 

(i)                                     three times the Employee’s annual
salary, at the rate in effect immediately prior to the Date of Termination;

 

(ii)                                  three times the greater of (A) the actual
bonus earned by the Employee for the fiscal year preceding the year in which the
Involuntary Termination occurs, or, (B) the Employee’s target bonus for the
fiscal year in which the Involuntary Termination occurs;

 

(iii)                               continued health benefits during the
remaining term of this Agreement, at the level maintained by the Association for
the benefit of its executive officers from time to time during the remaining
term of the Agreement. The continued health benefits under this Agreement shall
be in addition to, and not in lieu of, any COBRA continuation rights the
Employee may have under Section 4980B of the Internal Revenue Code of 1986, as
amended (the “Code”); and

 

(iv)                              full vesting in any stock options, restricted
stock or other similar incentive awards.

 

The amounts payable under clauses (i) and (ii) next above shall be paid to the
Employee in a lump sum cash payment within 25 business days after the Date of
Termination.

 

(b)                                 Temporary Suspension or Prohibition.  If the
Employee is suspended and/or temporarily prohibited from participating in the
conduct of the Association’s affairs by a notice served under Section 8(e)(3) or
(g)(1) of the FDIA, 12 U.S.C. § 1818(e)(3) and (g)(1), the Association’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings.  If

 

3

--------------------------------------------------------------------------------


 

the charges in the notice are dismissed, the Association may in its discretion
(i) pay the Employee all or part of the compensation withheld while its
obligations under this Agreement were suspended and (ii) reinstate in whole or
in part any of its obligations which were suspended.

 

(c)                                  Permanent Suspension or Prohibition.  If
the Employee is removed and/or permanently prohibited from participating in the
conduct of the Association’s affairs by an order issued under Section 8(e)(4) or
(g)(1) of the FDIA, 12 U.S.C. § 1818(e)(4) and (g)(1), all obligations of the
Association under this Agreement shall terminate as of the effective date of the
order, but vested rights of the contracting parties shall not be affected.

 

(d)                                 Default of the Association.  If the
Association is in default (as defined in Section 3(x)(1) of the FDIA), all
obligations under this Agreement shall terminate as of the date of default, but
this provision shall not affect any vested rights of the contracting parties.

 

(e)                                  Termination by Regulators.  All obligations
under this Agreement shall be terminated, except to the extent determined that
continuation of this Agreement is necessary for the continued operation of the
Association: (1) by the Director of the Office of Thrift Supervision (the
“Director”) or his or her designee, at the time the Federal Deposit Insurance
Corporation or the Resolution Trust Corporation enters into an agreement to
provide assistance to or on behalf of the Association under the authority
contained in Section 13(c) of the FDIA; or (2) by the Director or his or her
designee, at the time the Director or his or her designee approves a supervisory
merger to resolve problems related to operation of the Association or when the
Association is determined by the Director to be in an unsafe or unsound
condition.  Any rights of the parties that have already vested, however, shall
not be affected by any such action.

 

4.                                       Certain Reduction of Payments by the
Association.

 

(a)                                  Notwithstanding any other provision of this
Agreement, if the value and amounts of benefits under this Agreement, together
with any other amounts and the value of benefits received or to be received by
the Employee in connection with a Change in Control would cause any amount to be
nondeductible by the Association or the Holding Company for federal income tax
purposes pursuant to Section 280G of the Code, then amounts and benefits under
this Agreement shall be reduced (not less than zero) to the extent necessary so
as to maximize amounts and the value of benefits to the Employee without causing
any amount to become nondeductible by the Association or the Holding Company
pursuant to or by reason of Code Section 280G.  The Employee shall determine the
allocation of such reduction among payments and benefits to the Employee.

 

(b)                                 Any payments made to the Employee pursuant
to this Agreement, or otherwise, are subject to and conditioned upon their
compliance with 12 U.S.C. § 1828(k) and any regulations promulgated thereunder.

 

4

--------------------------------------------------------------------------------


 

5.                                       No Mitigation.  The Employee shall not
be required to mitigate the amount of any salary or other payment or benefit
provided for in this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for in this Agreement be
reduced by any compensation earned by the Employee as the result of employment
by another employer, by retirement benefits after the date of termination or
otherwise.

 

6.                                       Attorneys and/or Fees.  If the Employee
is purportedly Terminated for Cause and the Association denies payments and/or
benefits under Section 3(a) of this Agreement on the basis that the Employee
experienced Termination for Cause rather than Involuntary Termination, but it is
determined by a court of competent jurisdiction or by an arbitrator pursuant to
Section 13 that cause as contemplated by Section 1(e) of this Agreement did not
exist for termination of the Employee’s employment, or if in any event it is
determined by any such court or arbitrator that the Association has failed to
make timely payment of any amounts or provision of any benefits owed to the
Employee under this Agreement, the Employee shall be entitled to reimbursement
for all reasonable costs, including attorneys’ fees, incurred in challenging
such termination of employment or collecting such amounts or benefits.  Such
reimbursement shall be in addition to all rights to which the Employee is
otherwise entitled under this Agreement.

 

7.                                       No Assignments.

 

(a)                                  This Agreement is personal to each of the
parties hereto, and neither party may assign or delegate any of its rights or
obligations hereunder without first obtaining the written consent of the other
party; provided, however, that the Association shall require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Association, by an assumption agreement in form and substance satisfactory to
the Employee, to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Association would be required to
perform it if no such succession or assignment had taken place. Failure of the
Association to obtain such an assumption agreement prior to the effectiveness of
any such succession or assignment shall be a breach of this Agreement and shall
entitle the Employee to compensation from the Association in the same amount and
on the same terms as the compensation pursuant to Section 3(a) hereof. For
purposes of implementing the provisions of this Section 7(a), the date on which
any such succession becomes effective shall be deemed the Date of Termination.

 

(b)                                 This Agreement and all rights of the
Employee hereunder shall inure to the benefit of and be enforceable by the
Employee’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Employee should
die while any amounts would still be payable to the Employee hereunder if the
Employee had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Employee’s devisee, legatee or other designee or if there is no such designee,
to the Employee’s estate.

 

5

--------------------------------------------------------------------------------


 

8.                                       Notice.  For the purposes of this
Agreement, notices and all other communications provided for in the Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or sent by certified mail, return receipt requested, postage prepaid,
to the Association at its home office, to the attention of the Board of
Directors with a copy to the Secretary of the Association, or, if to the
Employee, to such home or other address as the Employee has most recently
provided in writing to the Association.

 

9.                                       Amendments.  No amendments or additions
to this Agreement shall be binding unless in writing and signed by both parties,
except as herein otherwise provided.

 

10.                                 Headings.  The headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement.

 

11.                                 Severability.  The provisions of this
Agreement shall be deemed severable and the invalidity or unenforceability of
any provision shall not affect the validity or enforceability of the other
provisions hereof.

 

12.                                 Governing Law.  This Agreement shall be
governed by the laws of the United States to the extent applicable and otherwise
by the laws of the State of Illinois.

 

13.                                 Arbitration.  Any dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.

 

14.                                 Entire Agreement.  This Agreement
constitutes the entire agreement between the parties concerning the subject
matter hereof and supersedes all prior and contemporaneous agreements, including
the Prior Agreement, relating to the subject matter hereof.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 

ATTEST:

FIRST SECURITY FEDERAL SAVINGS BANK

 

 

 

 

 

 

/s/ Terry Gawryk

 

 

/s/ Julian E. Kulas

Terry Gawryk, Secretary

By:

Julian E. Kulas

 

Its:

President and Chief Executive Officer

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Harry I. Kucewicz

 

 

Harry I. Kucewicz

 

7

--------------------------------------------------------------------------------